By the court, Bosworth, Justice.
It is not apparent on what ground the judgment debtor’s co-executors can be required to account for interest moneys paid to or received by him before they had notice of any claim of the plaintiff, and W. H. Bonnett is not proceeded against individually, but as executor. It is not apparent that he can be compelled to account, in this action, for any interest moneys he has received and expended since the plaintiff was appointed receiver. A receiver does not, as such, become invested with the title to any property acquired by the debtor subsequent to the order appointing. the receiver, and perhaps not to any not belonging to the debtor when the proceedings resulting in his appointment were commenced. (Campbell agt. Geret, 2 Hilt., 295.) Without deciding that the complaint does not state facts constituting a cause of action, it is not so clear that it does, that the demurrer should be held frivolous.
The motion for judgment is denied, with $10 costs, to abide the event. The complaint may be amended! on payment of $10 costs.